Citation Nr: 1811834	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-34 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for Osgood-Schlatter's disease and, if so, whether service connection is warranted.

3.  Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the right knee.

4.  Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the left knee


REPRESENTATION

Veteran represented by:	Adam G. Werner, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript is of record.

With regard to the claim to reopen, regardless of any agency of original jurisdiction (AOJ) determination, the Board must address the question of whether new and material evidence to reopen the claim has been received because the matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the issue on appeal has been recharacterized as set forth on the title page.

Following the issuance of the July 2014 statement of the case, the Veteran submitted additional evidence in support of his appeal without a waiver of AOJ consideration; however, since the Veteran's Form 9 was received after February 2, 2013, a waiver of review by the AOJ was not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165.

The issues of entitlement to service connection for Osgood-Schlatter's disease, and entitlement to increased ratings for service-connected degenerative joint disease of the bilateral knees are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The probative evidence of record is at least in relative equipoise as to whether the Veteran's left shoulder disorder is related to his military service.

2.  In a December 1985 rating decision, the RO denied the Veteran's claim of entitlement to service connection for Osgood-Schlatter's disease; he did not appeal that decision.

3.  Additional evidence associated with the claims file since the December 1985 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate his claim for service connection for Osgood-Schlatter's disease, and it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the left shoulder are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The December 1985 rating decision that denied the Veteran's claim for service connection for Osgood-Schlatter's disease is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 3.104, 20.302, 20.1103 (2017).
3.  As evidence received since the December 1985 rating decision is new and material, the criteria for reopening the claims for service connection for Osgood-Schlatter's disease are met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran claims entitlement to service connection for a left shoulder disorder.  Specifically, he claims that, in December 1984 during active duty service, he injured his left shoulder and that, following the injury, he experienced left shoulder pain that has continued to the present.

Pertinent evidence of record includes the Veteran's service treatment records, private treatment records, VA treatment records, a February 2012 VA examination report, a November 2017 private opinion, and the Veteran's lay statements, including his testimony before the undersigned in September 2017.

A December 1984 service treatment record notes the Veteran's report of pain to his left shoulder and clavicle following an injury during hand to hand combat training.  He was diagnosed with a sprain of the acromioclavicular joint.

A September 2006 private treatment record noted the Veteran's complaint of left shoulder pain for twenty years following an injury while in the Marines.
In a February 2011 statement, the Veteran stated that he injured his left shoulder during hand to hand combat training, and that the injury went undiagnosed due to a lack of adequate testing.  He stated that he continued to experience problems with his left shoulder, and that he eventually underwent surgery in 2006.

In December 2012, the Veteran underwent a VA examination.  He was diagnosed with left shoulder degenerative joint disease, a history of a left shoulder rotator cuff tear, and a history of left shoulder grade I sprain.  After reviewing his medical history, the examiner opined that his current left shoulder disorder was less likely than not related to his military service, to include his December 1984 treatment for pain in his left shoulder and clavicle.  The examiner reasoned that medical literature did not support that a grade I sprain of the acromioclavicular joint, in and of itself, would result in or cause a rotator cuff tear.  The examiner also noted that the Veteran's service treatment records also failed to document any subsequent signs of a persistent or progressive left acromioclavicular joint sprain.

In December 2017, the Veteran's attorney submitted a November 2017 private treatment record from Dr. K.C.  Dr. K.C. noted his history of left shoulder pain since his time in the Marines around 1984.  After a complete examination, he was diagnosed with left shoulder pain with recurrent rotator cuff tear status post multiple surgeries and rotator cuff repairs.  Dr. K.C. also noted the Veteran's description of participating in hand to hand combat training exercises and sustaining frequent left arm and shoulder blows, and his December 1984 treatment for a mild sprain of the acromioclavicular joint after he was thrown to the ground.  Dr. K.C. observed that, while no left shoulder symptoms or diagnoses were present at discharge, the Veteran continued to experience intermittent, then constant, pain with weakness over the years until he ultimately underwent surgery in 2006.  

Dr. K.C. then stated that acromioclavicular joint injuries were common in activities such as contact sports and training, and that the Veteran's various in-service physical stresses, such as training and hand to hand combat training would have placed him at risk for joint injuries.  Furthermore, Dr. K.C. also opined that the December 1984 service treatment record lacked medical findings pertinent to rotator cuff injuries, and that degenerative joint disease of the acromioclavicular joint was common, but that it was often difficulty to diagnose and could occur in isolation or in conjunction with subacromial impingement syndrome.

In summary, Dr. K.C. stated that, while the December 1984 diagnosis was a mild acromioclavicular joint sprain, it was probable that he also suffered other intrinsic shoulder problems which may have been overlooked without proper evaluation.  Dr. K.C. noted that falling to the ground and hand to hand combat where relatable to common shoulder injuries associated with contact sports, and that, when left untreated, degenerative joint disease and impingement syndrome could progress with worsening and more noticeable symptoms in the future.  Thus, Dr. K.C. concluded that, because the Veteran was left hand dominant, it was not surprising that he developed chronic and constant symptoms in his left shoulder following the injuries sustained in service.

After resolving all reasonable doubt in the Veteran's favor, the Board finds that the medical and lay evidence is in relative equipoise as to whether the currently-diagnosed left shoulder disorder is related to his December 1984 in-service injury.

With regard to the first element of service connection, the Board finds that the Veteran has a diagnosed left shoulder disability.  For example, the February 2012 VA examiner noted a diagnosis of left shoulder degenerative joint disease, a history of a left shoulder rotator cuff tear, and a history of left shoulder grade I sprain.

With regard to the in-service element of service connection, the Board notes that the Veteran is competent to report his in-service experiences and injuries, including injuring his left shoulder during hand to hand combat training.  Layno, supra.  Furthermore, the Veteran's reports of his in-service injury and left shoulder pain, are supported by his service treatment records, which clearly document the injury.  Moreover, he has consistently asserted that he experienced shoulder pain following the December 1984 injury, and the Board finds no reason to question his credibility.  As such, the Board finds that his assertions concerning his in-service injury and the continuity of left shoulder symptoms are competent and credible lay evidence of such.  Therefore, the remaining inquiry is whether there is nexus, or link, between his current left shoulder disorder and his in-service injury.
The Board finds that, at the very least, the evidence is in relative equipoise as to whether the currently-diagnosed left shoulder disorder is related to his in-service injury.  Dr. K.C.'s opinion is probative as it reflects consideration of all pertinent evidence of record, to include the Veteran's lay statements.  Dr. K.C.'s opinion considers the Veteran's lay statements concerning his in-service injury and post-service symptoms, which the Board finds are competent and credible.  In addition, the physician offered a clear conclusion with a supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno, supra.  Certainly, the Veteran is competent to report his own symptoms of left shoulder in service and following service.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The medical history provided by the Veteran is credible, as it has generally been consistent, and it is not contradicted by any inconsistencies that call into question his credibility.  Furthermore, as noted above, his service treatment records support his contention of in-service left shoulder pain beginning in December 1984, and the September 2006 private treatment record referenced above-which was created prior to when he filed his claim-supports his contention of continuous symptoms following service.

Thus, after careful review of the record and consideration of all lay and medical evidence of record, and after affording all benefit of any doubt to the Veteran, the Board finds that the criteria for service connection for degenerative joint disease of the left shoulder are met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



II. Petition to Reopen

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2017).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C. § 5108.  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for Osgood-Schlatter's disease was denied in a December 1985 rating decision.  The RO noted that the Veteran's Osgood-Schlatter's disease preexisted his military service and was not incurred in or aggravated by his military service.  At the time of the December 1985 rating decision, the evidence of record included his service treatment records and an August 1985 VA examination.  

Although notified of the decision and his appellate rights, he did not enter a notice of disagreement with the decision.  No further communication regarding his claim was received until January 2011, when VA received his informal petition to reopen his claim.  Therefore, the December 1985 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, with regard to the Veteran's claim, such regulation is inapplicable as there is no indication that new and material evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Furthermore, 38 C.F.R. § 3.156(c) is also inapplicable, as the Veteran's service treatment records were of record at the time of the December 1985 rating decision.

Evidence added to the record since the December 1985 rating decision includes his lay statements concerning his pre-service, in-service, and post-service medical history, private treatment records, VA treatment records, and an February 2012 VA examination report.  Notably, in numerous statements, the Veteran has argued that he never experienced Osgood-Schlatter's disease prior to service, and he also pointed to his October 1982 entrance examination which explicitly notes not abnormalities of the knees.  See, e.g., September 2013 Statement.

The Board finds that the Veteran's lay statements are new because they were not before the RO at the time of the December 1985 rating decision.  Furthermore, his statements are material because, when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for Osgood-Schlatter's disease, namely whether the disorder preexisted his military service.  Thus, the Board finds that the evidence submitted is both new and material, and the claim is reopened.


ORDER

Service connection for degenerative joint disease of the left shoulder is granted.

New and material evidence having been received, the claim of entitlement to service connection for Osgood-Schlatter's disease is reopened.


REMAND

Osgood-Schlatter's Disease

The Veteran's October 1982 entrance examination is silent for any defects or diagnoses related to his bilateral knees.  In fact, the examination report explicitly notes, "No disorder of spine (back), knees, ankles, feet."  An April 1985 Medical Board Report notes the diagnosis of Osgood-Schlatter's disease, and concludes that it existed prior to entry (EPTE).

Thus, the evidence of record raises the question of whether he was sound upon entrance to active duty service.

Under pertinent law and regulations, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111.  When no preexisting condition is noted upon entry, the veteran is presumed to have been sound upon entry and the presumption of  soundness arises.  As noted above, the October 1982 entrance examination is silent for any defects or diagnoses related to his bilateral knees.  Therefore, he is presumed sound.

If the presumption of soundness applies, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Id. at 1096; 38 U.S.C.A. § 1111.

In February 2012, the Veteran underwent a VA examination.  The examiner noted his in-service treatment for Osgood-Schlatter's disease in March and June 1984.  Upon examination, the examiner noted bumps on both knees that were consistent with Osgood-Schlatter's disease.  He was diagnosed with a history of Osgood-Schlatter's disease.  Ultimately, the examiner opined that the Veteran's Osgood-Schlatter's disease was less likely than not proximately due to or the result of his service-connected bilateral knee disabilities.  The examiner reasoned that medical literature did not support a finds that chondromalacia of the patella caused Osgood-Schlatter's disease.

The February 2012 VA examination fails to properly address the issues raised in the appeal.  Specifically, the examiner failed to address whether the Veteran's Osgood-Schlatter's disease clearly and unmistakably preexisted his military service and, if so, whether such clearly and unmistakably was not aggravated by his service.  

Moreover, insofar as the record has raised entitlement to service connection for Osgood-Schlatter's disease on a secondary basis, the February 2012 VA examiner failed to address whether the Veteran's service-connected bilateral knee disabilities aggravated his Osgood-Schlatter's disease.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448. 

When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the medical evidence of record fails to adequately address the issues raised, the Board finds that a new examination is necessary.

Increased Ratings

The record shows that the most recent examination to assess the nature and severity of the Veteran's service-connected bilateral knee disabilities was in February 2012, roughly six years ago; however, during his September 2017 hearing, the Veteran indicated that his had worsened since his most recent examination.  Specifically, he indicated that he had recently underwent surgery to his left knee the previous year.  He also argued that the February 2012 VA examination did not accurately reflect his functional ability at that time.

With regard to the February 2012 VA examination, the Board notes that, while the examiner noted pain on range of motion, the examiner failed to specify at what point the Veteran's loss of range of motion was due to pain or at what point the evidence of pain ended.  Moreover, the examiner failed to address any range-of-motion loss specifically due to pain.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  Not only is this last examination remote, but the Veteran claims that his condition has worsened.

Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim for increased ratings for his service-connected bilateral knee disabilities.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

On remand, updated VA treatment records should be obtained an associated with the record.  Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent records.

Accordingly, the case is REMANDED for the following action:

1. Associate any VA treatment records dated from May 26, 2017, to the present, with the claims file.

2.  Give the Veteran an opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3.  After completing the above development, the Veteran should be afforded a new VA examination to determine whether his Osgood-Schlatter's disease is related to his military service or secondary to his service-connected bilateral knee disabilities.  The record and a copy of this Remand must be made available to the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the entire record, to include the Veteran's lay statements concerning onset and continuity of symptomatology, the examiner(s) should address the following questions:

(a)  Did Osgood-Schlatter's disease, which was not noted upon entrance, see October 1982 entrance examination, clearly and unmistakably (i.e., by a showing of obvious and manifest evidence) preexist the Veteran's active service?

(i) If the answer to the above question is "YES," was Osgood-Schlatter's disease clearly and unmistakably (obvious and manifest) not aggravated beyond its normal progression during the Veteran's active service?
 
(ii) If the answer to either question (i) or (ii) is "NO," then assume as true that Osgood-Schlatter's disease did not pre-exist service.  With this understanding, is it at least as likely as not (i.e., a 50 percent or greater probability) that Osgood-Schlatter's disease had its onset in, or is otherwise related to his period of active duty service?

(b)  Regardless of the answers provided to the questions above, is it at least as likely as not (i.e., a 50 percent or greater probability) that Osgood-Schlatter's disease was caused or aggravated beyond its natural progression by his service-connected bilateral knee disabilities?  In this regard, the Board emphasizes that causation and aggravation are two separate inquiries, and both must be answered.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

A complete rationale must be provided for all opinions provided.

4.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination by a competent medical professional to determine the current nature and severity of his service-connected bilateral knee disabilities.  The entire record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner must address each of the following questions:

a)  The examiner should describe all symptoms associated with the Veteran's service-connected bilateral knee disabilities since January 2011.

b)  The examiner should conduct range of motion testing (expressed in degrees), and test for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  If pain is noted on range-of-motion testing, the examiner must specify at what point the Veteran's loss of range of motion was due to pain and at what point the evidence of pain ended.  The examiner should also indicate whether there is evidence of recurrent subluxation or lateral instability.

c)  The examiner should render specific findings as to the additional limitation of motion due to pain on motion, weakness, excess fatigability, or incoordination, as well as any additional functional effects since January 2011.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  

d)  The examiner should ask the Veteran to report any range of motion loss during flare-ups or following repeated use since January 2011.  Record his reports and opine whether the reports are consistent with the disability found on the examination.  Even if the Veteran is not experiencing a flare-up at the time of the examination, the examiner must elicit relevant information as to flare ups and ask him to describe the additional functional loss, if any, he suffers during flare-ups or following repeated use.  

The examiner should then estimate the functional loss, including loss of range of motion, due to flare-ups or following repeated use based on all the evidence of record-including the Veteran's lay statements.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include objective medical findings, any medical records, accepted medical principles, and the Veteran's lay statements.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

5.  Thereafter, and after any further development deemed necessary, the appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


